ELLETT, Justice
(dissenting) :
I dissent.
That defendants were in possession of recently stolen property is shown by their presence at the time of sale of the camper, their employing Frank Elsbury to sell it, their receipt of the six hundred dollars for the sale thereof, and their paying a commission to Frank Elsbury.
*333The theft of the camper was established beyond a reasonable doubt. Somebody stole it. The question is: Who did it ?
Section 76-38-1, U.C.A.1953, reads as follows:
Larceny is the felonious stealing, taking, carrying, leading or driving away the personal property of another. Possession of property recently stolen, when the person in possession fails to make a satisfactory explanation, shall be deemed prima facie evidence of guilt.
Here the defendants made no explanation — satisfactory or otherwise — of their possession of the camper, and I think the jury was justified in finding them guilty of larceny. I would, therefore, affirm the judgment of conviction.
CROCKETT, J., concurs in the dissenting opinion of ELLETT, J.